DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                          Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/125581 12/16/2019. 
                                         Preliminary amendment
3.   Preliminary amendment filed on 12/24/2019 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended the specification and remained claims 1-15.
      Claims 1-15 are currently pending in the application. 
                                              Oath/Declaration
4.   The oath/declaration filed on 12/24/2019 is acceptable.
                                                     Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                 Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 12/16/2021.

 
       This application is in condition for allowance except for the following formal matters:
         Specification
         The specification is objected to for the following reason: 
         i) The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
         ii) In the specification, paragraph [0034]-[0035], [0044] and [0048], a term of “a second electrode layer 102” has been replaced by – a second electrode 103 --.
                                        Allowable Subject Matter
7.    Claims 1-15 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a pixel unit, comprising a second positive electrode layer disposed on the first pixel definition layer, and a second pixel definition layer disposed on the second positive electrode layer such that the first positive electrode layer and the second positive electrode layer are driven individually, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-6 are directly or indirectly depend on the independent claim 1.      
        Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a pixel circuit manufacturing method, comprising deposing a second positive electrode layer on the first pixel definition layer; and disposing a second pixel definition layer on the second positive electrode layer, in combinations with the other steps as cited in the independent claim 7.
        Claims 8-9 are directly depend on the independent claim 7.      
 display device, comprising a second positive electrode layer disposed on the first pixel definition layer; and a second pixel definition layer disposed on the second positive electrode layer such that the first positive electrode layer and the second positive electrode layer re driven individually, in combinations with the other structures as cited in the independent claim 10.
        Claims 11-15 are directly or indirectly depend on the independent claim 10.      
       Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                       Cited Prior Arts
8.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. LEE et al. (U.S. Publication No. 2018/0247988 A1), NOMURA et al. (U.S. Publication No. 2019/0363150 A1), TAKAHASHI et al. (U.S. Publication No. 2019/0363146 A1) and WEI et al. (U.S. Publication No. 2019/0386067 A1).
                                                         Conclusion

        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    
/PHUC T DANG/Primary Examiner, Art Unit 2892